IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: The Honorable                :             CASES CONSOLIDATED
Stephanie Domitrovich               :
                                    :
Appeal of:                          :
The Honorable Stephanie Domitrovich :             No. 1844 C.D. 2019
                                    :

In Re: The Honorable                         :
Stephanie Domitrovich                        :
                                             :
Appeal of:                                   :
Lake Erie College of Osteopathic             :    No. 1845 C.D. 2019
Medicine and Aaron E. Susmarski              :    Submitted: November 6, 2020

OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                                         FILED: April 16, 2021

              The Honorable Stephanie Domitrovich, Lake Erie College of
Osteopathic Medicine (College of Medicine) and Aaron E. Susmarski, Esquire
(collectively, Appellants) have separately appealed an administrative order entered
by the Court of Common Pleas of Erie County (trial court) that disqualifies Judge
Domitrovich from receiving or considering filings by the College of Medicine or
Attorney Susmarski.        Their appeals have been consolidated by this Court.1
Appellants assert that the trial court lacked jurisdiction to enter an order that relates
to the professional conduct of Judge Domitrovich and Attorney Susmarski and
violated their reputational and due process rights by not providing them an




1
 On March 12, 2020, this Court entered an order consolidating the appeal of Judge Domitrovich
with the appeal of the College of Medicine and Attorney Susmarski. See Commonwealth Court
Order, 3/12/2020.
opportunity to be heard before entering the order. For the reasons that follow, we
will transfer this matter to the Supreme Court of Pennsylvania.
                                         Background
               In 2002, the College of Medicine, a private nonprofit educational
institution, filed a petition with the trial court to establish a private police force
pursuant to 22 Pa. C.S. §501.2 On November 18, 2002, the trial court granted the
non-adversarial, single-party petition and since then has granted other petitions of
the College of Medicine for the appointment of additional police officers. Attorney
Susmarski, the son of Judge Domitrovich, represented the College of Medicine in
those petitions, and Judge Domitrovich was the trial court judge that acted on the
petitions.
               On December 3, 2019, the trial court, by President Judge John J.
Trucilla, entered an order that is the subject of the instant appeal. The order,
captioned as “Administrative Order,” states, in relevant part, as follows:

               [I]t is hereby ORDERED, ADJUDGED, and DECREED that
               effective immediately, pursuant to [the Code of Judicial Conduct
               Rule 1.2 and Rule 2.11, 207 Pa. Code 33, Canons 1, 2], the
               Honorable Stephanie Domitrovich is hereby DISQUALIFIED
               from receiving, considering, and/or signing any Motion or
               Pleading by and through her son, Aaron E. Susmarski, Esq. This
               is to include any matter wherein Attorney Susmarski represents
               the Lake Erie College of Osteopathic Medicine (“LECOM”) or

2
 It states:
        [a]ny nonprofit corporation … maintaining … any buildings or grounds open to
        the public … may apply to the court of common pleas of the county of the registered
        office of the corporation for the appointment of such persons as the corporation may
        designate to act as policemen for the corporation. The court, upon such application,
        may by order appoint such persons, or as many of them as it may deem proper and
        necessary, to be such policemen.
22 Pa. C.S. §501 (emphasis added).


                                                 2
               any of its subsidiaries (including but not limited to LECOM
               Health, Millcreek Community Hospital, Medical Associates of
               Erie, LECOM Senior Living, LECOM Wellness Center, and
               LECOM Dental Offices).[] This prohibition also includes but is
               not limited to any “Petition to Appoint a Private Police Officer
               of a Nonprofit Corporation Pursuant to 22 Pa. C.S.A. §501 Et.
               Seq.” Representative examples of said Petitions are attached
               hereto at Exhibit 1….[3]

               It is also ORDERED, ADJUDGED, and DECREED that
               effective immediately, no member of the bench of the Erie
               County Court of Common Pleas shall personally file Petitions,
               Motions, Pleadings, Verifications, or Certifications brought
               before him or her.[] The filing of such documents must be done
               by the moving party. This is consistent with the Court’s regular
               practices and procedures and also protects the Court from any
               appearance of impropriety. Further, no member of this bench
               shall personally sign any Petition, Motion, and/or Pleading on
               behalf of any party.

               Further, this Court directs that no member of this bench shall sua
               sponte request the services of a retired Senior Judge for the
               purposes of reassigning that sitting Judge’s assigned caseload or
               docket. This practice is not acceptable as approval of authority
               for the use of Senior Judges must be obtained by the President
               Judge from the Administrative Office of Pennsylvania Courts
               (“AOPC”). See [Rule of Judicial Administration 701(C), 201 Pa.
               Code 701(C)]. If a particular Judge feels he or she has been
               unfairly assigned a docket he or she cannot manage, it is directed
               he or she shall report the same to the Administrative Judge of his
               or her respective division, and, if necessary, with the President
               Judge. This comports with our Court’s long-standing practice
               and procedure as well as Pennsylvania’s Rules of Judicial
               Administration. To divest from this practice could jeopardize the
               use of Senior Judges.



3
 Exhibit 1 included two petitions filed by the College of Medicine, through Attorney Susmarski,
dated February 7, 2017, and November 4, 2019. Attached to the petitions were orders of the trial
court, dated the same day as the petitions and signed by Judge Domitrovich on behalf of the court.


                                                3
               Finally, as President Judge, I find the necessity of this
               Administrative Order was compelled by my receipt of
               information prompting said Order to protect the integrity of the
               bench and to avoid any appearance of impropriety, pursuant to
               [the Code of Judicial Conduct Rule 2.15(C) and (D), 207 Pa.
               Code 33, Canon 2].

Administrative Order, 12/3/2019, 1-2; Reproduced Record at 4a-5a (R.R.__)
(emphasis in original, footnotes and citations omitted). The administrative order
includes two footnotes. The first states that Attorney Susmarski serves as the
Institutional Director of Human Resources for the College of Medicine, and the
second states that the order did not apply to marriage licenses.
               On December 31, 2019, Judge Domitrovich appealed the administrative
order to this Court. That same day, the College of Medicine and Attorney Susmarski
appealed.
               On February 26, 2020, President Judge Trucilla issued an opinion
pursuant to Pennsylvania Rule of Appellate Procedure 1925(a) that states “the
reasons for the [administrative] order.” PA. R.A.P. 1925(a). The opinion is 84 pages
long and includes numerous exhibits. In his opinion, President Judge Trucilla asserts
that this Court lacks jurisdiction over the appeal because the administrative order did
not result from a judicial proceeding and was never challenged by exceptions. He
also asserts that Appellants lacked standing because they cannot be aggrieved by an
administrative order issued to “regulate the business” of the trial court. Rule 1925(a)
Op., 2/26/2020, at 50. Concluding that there was a “substantial likelihood” that
Judge Domitrovich had violated the Code of Judicial Conduct Rules 1.24 and 2.11,5

4
  Rule 1.2 states “[a] judge shall act at all times in a manner that promotes public confidence in the
independence, integrity, and impartiality of the judiciary, and shall avoid impropriety and the
appearance of impropriety.” 207 Pa. Code 33, Canon 1.
5
  Rule 2.11 states:


                                                  4
President Judge Trucilla decided to take “appropriate action” pursuant to Rule 2.15.6
Id. at 48-51, 59.




       (A) A judge shall disqualify himself or herself in any proceeding in which the
       judge’s impartiality might reasonably be questioned, including but not limited to
       the following circumstances:
               (1) The judge has a personal bias or prejudice concerning a party or
               a party’s lawyer, or personal knowledge of facts that are in dispute
               in the proceeding.
               (2) The judge knows that the judge, the judge’s spouse or domestic
               partner, or a person within the third degree of relationship to either
               of them, or the spouse or domestic partner of such a person is:
                       (a) a party to the proceeding, or an officer, director,
                       general partner, managing member, or trustee of a
                       party;
                       (b) acting as a lawyer in the proceeding;
                        (c) a person who has more than a de minimis interest
                        that could be substantially affected by the
                        proceeding; or
                        (d) likely to be a material witness in the proceeding.
                (3) The judge knows that he or she, individually or as a fiduciary, or
                the judge’s spouse, domestic partner, parent, or child, or any other
                member of the judge’s family residing in the judge’s household, has
                an economic interest in the subject matter in controversy or is a party
                to the proceeding....
207 Pa. Code 33, Canon 2.
6
  Rule 2.15 states:
        (A) A judge having knowledge that another judge has committed a violation of this
        Code that raises a substantial question regarding the judge’s honesty,
        trustworthiness, or fitness as a judge shall inform the appropriate authority.
        (B) A judge having knowledge that a lawyer has committed a violation of the
        Pennsylvania Rules of Professional Conduct that raises a substantial question
        regarding the lawyer’s honesty, trustworthiness, or fitness as a lawyer shall inform
        the appropriate authority.
       (C) A judge who receives information indicating a substantial likelihood that
       another judge has committed a violation of this Code shall take appropriate action.


                                                 5
              On March 12, 2020, this Court issued the following order:

              [T]he parties shall address the jurisdiction of the Commonwealth
              Court to hear the appeal in their principal briefs on the merits or
              other appropriate motion. See 42 Pa. C.S. §§722[3] (providing
              that the Supreme Court of Pennsylvania shall have exclusive
              jurisdiction of appeals from final orders of the courts of common
              pleas where the manner of service of any member of the judiciary
              is drawn into question); 762(b) (providing that the
              Commonwealth Court shall not have appellate jurisdiction from
              orders of the courts of common pleas within the exclusive
              jurisdiction of the Supreme Court); see also In re Avellino, 690
              A.2d 1138 (Pa. 1997).

              It further appearing that the trial court opines that the appeals are
              taken from a non-final order, the parties shall also address in the
              principal briefs on the merits or in an appropriate motion the
              appealability of the December 3, 2019 Order. See P[A]. R.A.P.
              311, 313, 341.

Commonwealth Court Order, 3/12/2020.
              On May 21, 2020, Appellants requested this Court to strike President
Judge Trucilla’s Rule 1925(a) opinion because it relied upon evidence not of record.
That same day, each appellant filed briefs to address this Court’s order of March 12,
2020, and the merits of their respective appeals.
              Judge Domitrovich challenges the administrative order as unlawful,
procedurally and substantively. She argues that no single judge can “preemptively
‘disqualify’ another Judge of the same court, where no matter is pending.”
Domitrovich Brief at 12. Further, she argues that President Judge Trucilla’s public



       (D) A judge who receives information indicating a substantial likelihood that a
       lawyer has committed a violation of the Pennsylvania Rules of Professional
       Conduct shall take appropriate action.
207 Pa. Code 33, Canon 2 (emphasis added).


                                             6
shaming and reprimand of a fellow judge was improper because it was entered ex
parte and sua sponte, depriving Judge Domitrovich of due process. She asserts that
there was nothing untoward in her acting upon the petitions of the College of
Medicine. Judge Domitrovich’s brief incorporated by reference the brief filed by
the College of Medicine and Attorney Susmarski.
              For their part, the College of Medicine and Attorney Susmarski argue
as follows:

              The December 3, 2019 Order takes extraordinary and
              unprecedented action, the likes of which have probably never
              been seen in this Commonwealth. One Judge on a Pennsylvania
              court has preemptively “disqualified” another Judge on the same
              court. Worse, the first Judge has disqualified the other Judge in
              cases that have not even been filed. Worse yet, the first Judge
              has done so with no notice, no opportunity to be heard, and no
              record. Worse still, the first Judge makes judicial findings in a
              publicly docketed Order, that the other Judge is guilty of
              violations of the Code of Judicial Conduct, and that her son is
              also guilty of misconduct in connection with his employer, which
              is likewise attacked in this public Order. This attack in such a
              public, and purposely publicized manner would obviously
              destroy the reputations of the Judge, her son, and his employer.
              Indeed, one taking such actions presumably would assume that
              her son’s continued employment could be jeopardized by such a
              public accusation. This Order is wrong on all levels. This is not
              how disagreements among Judges on the same court are handled.
              Notwithstanding civility and collegiality among Judges, the
              Order is wrong on many levels of the Pennsylvania Constitution
              and Pennsylvania law.

College of Medicine and Attorney Susmarski Brief at 24-25. They make four
substantive arguments about President Judge Trucilla’s administrative order. First,
the trial court lacked jurisdiction to rule on the alleged violations of the Code of
Judicial Conduct. Second, Rule 2.11 of the Code of Judicial Conduct does not apply


                                          7
to single-party, non-adversarial proceedings, such as the petitions to appoint private
police officers. Third, the administrative order violated Appellants’ right to due
process and their right to protect their reputations. Fourth, the administrative order
does not relate to court business because President Judge Trucilla did not follow the
process for handling matters of court administration.
               On November 30, 2020, Appellants requested permission to
supplement the record with evidence that arose after they submitted their briefs.7
                                          Jurisdiction
               In our order of March 12, 2020, this Court raised the question of
whether Appellants’ challenge to the administrative order of December 3, 2019, lies
within the exclusive jurisdiction of the Pennsylvania Supreme Court. We begin with
this threshold issue. A court’s subject matter jurisdiction is a question of law and,
therefore, our standard of review is de novo and our scope of review is plenary. In
re Administrative Order No. 1-MD-2003, 936 A.2d 1, 5 (Pa. 2007). The jurisdiction
of our state courts is determined by the Pennsylvania Constitution and by the General
Assembly. Id. (citing Heath v. Workers’ Compensation Appeal Board, 860 A.2d
25, 29 (Pa. 2004)).
               The     General      Assembly         has   conferred     jurisdiction     in    the
Commonwealth Court over appeals from final orders of the courts of common pleas



7
  In their motion, Appellants state that President Judge Trucilla filed a complaint against Attorney
Susmarski with the Disciplinary Board of the Supreme Court of Pennsylvania, accusing him of
violating the Rules of Professional Conduct by assisting Judge Domitrovich in violating Rule 2.11
of the Code of Judicial Conduct. Application to Supplement Record, 11/30/2020, at 2. The
Disciplinary Board dismissed the complaint and, in doing so, rejected the President Judge’s
interpretation of Rule 2.11. Appellants ask this Court to admit the Disciplinary Board’s dismissal
letter and other related exhibits into evidence to consider when addressing the merits. No response
was filed to this request.


                                                 8
that involve an officer of the Commonwealth. 42 Pa. C.S. §762(a).8 However, there
is an exception in Section 762(b) of the Judicial Code, which states as follows:

               The Commonwealth Court shall not have jurisdiction of such
               classes of appeals from courts of common pleas as are by section
               722 (relating to direct appeals from courts of common pleas)
               within the exclusive jurisdiction of the Supreme Court.

42 Pa. C.S. §762(b) (emphasis added). In turn, Section 722 provides in pertinent
part:

               The Supreme Court shall have exclusive jurisdiction of appeals
               from final orders of the courts of common pleas in the following
               classes of cases:

                                               ***

                      (3) Matters where the qualifications, tenure or right
                      to serve, or the manner of service, of any member of
                      the judiciary is drawn in question.

42 Pa. C.S. §722 (emphasis added). In short, the Supreme Court has exclusive
jurisdiction over matters where the “manner of service, of any member of the
judiciary is drawn into question.”9 Id.

8
  Section 762(a) of the Judicial Code provides that this Court shall have exclusive jurisdiction of
appeals from final orders of the courts of common pleas in the following cases:
        (1) Commonwealth civil cases.--All civil actions or proceedings:
               (i) Original jurisdiction of which is vested in another tribunal …
               (ii) By the Commonwealth government, including any officer
               thereof acting in his official capacity.
                                                 ***
42 Pa. C.S. §762(a).
9
  The term “manner of service” is not defined in the Judicial Code. Accordingly, the term is given
its ordinary meaning. 1 Pa. C.S. §1903(a) (“[w]ords and phrases shall be construed according to
rules of grammar and according to their common and approved usage”). The term “manner” refers
to “a characteristic or customary mode of acting” and the term “service” means “the work


                                                9
               President Judge Trucilla’s administrative order “disqualified” Judge
Domitrovich from considering any filings presented by Attorney Susmarski on
behalf of the College of Medicine in order to “protect the integrity of the bench” and
to “avoid any appearance of impropriety” pursuant to Rule 2.15(C) and (D) of the
Code of Judicial Conduct. Administrative Order, 12/3/2019, at 1-2; R.R. 4a-5a. The
administrative order attached two orders of Judge Domitrovich that granted petitions
of the College of Medicine for the appointment of private police officers.
Unquestionably, the administrative order has “drawn in question” the manner of
Judge Domitrovich’s service as a judge. 42 Pa C.S. §722(3). Lest there be any
doubt, the Rule 1925(a) opinion states that there was a “substantial likelihood” that
Judge Domitrovich violated the Code of Judicial Conduct.10
               Article V, Section 10 of the Pennsylvania Constitution confers
exclusive authority upon the Pennsylvania Supreme Court to supervise “all the
courts.” PA. CONST. art V, §10.11 To that end, the Supreme Court “adopted rules of
judicial conduct for ourselves and all members of the judicial branch.” Reilly by
Reilly v. Southeastern Pennsylvania Transportation Authority, 489 A.2d 1291, 1298

performed by one that serves.                See MERRIAM-WEBSTER ONLINE DICTIONARY,
https://www.merriam-webster.com/dictionary/manner                &          https://www.merriam-
webster.com/dictionary/service (last visited April 15, 2021).
10
   In his Rule 1925(a) opinion, President Judge Trucilla stated that the administrative order also
served as a “guide to all members of the Erie County bench to adhere to well-established rules of
judicial conduct, procedure, and administration.” Rule 1925(a) Op., 2/26/2020, at 81 (emphasis
added). In this regard, the administrative order is redundant of the Code of Judicial Conduct.
11
   It states, in relevant part, as follows:
         (a) The Supreme Court shall exercise general supervisory and administrative
         authority over all the courts and justices of the peace, including authority to
         temporarily assign judges and justices of the peace from one court or district to
         another as it deems appropriate.
                                               ***
PA. CONST. art. V, §10 (emphasis added).


                                               10
(Pa. 1985). It has further held that a violation of those rules “is not a proper subject
for consideration of the lower courts….” Id. at 1299. Rather, the enforcement of
violations of the Code of Judicial Conduct belongs with the Judicial Inquiry and
Review Board, which investigates and recommends disciplinary actions. Further,

              [t]his procedure, except for impeachment proceedings, is the
              exclusive mode established for the discipline of our judges for
              violations of the Code [of Judicial Conduct] and we have not
              abdicated or delegated any of our supervisory authority in
              enforcing these standards of conduct to [the] Superior Court. To
              presume that the Code [of Judicial Conduct] or its alleged
              violations can be reviewed by any tribunal other than those we
              authorize is a misapprehension of the purpose of the Code [of
              Judicial Conduct], and is seen as an impermissible meddling into
              the administrative and supervisory functions of this Court over
              the entire judiciary.

Id. (citations omitted, emphasis added).
              In 1993, the Judicial Inquiry and Review Board was replaced by the
Judicial Conduct Board and the Court of Judicial Discipline.12 As was the case for
the Judicial Inquiry and Review Board, decisions of the Court of Judicial Discipline

12
  Article V, Section 18 of the Pennsylvania Constitution now states:
       (a) There shall be an independent board within the Judicial Branch, known as the
       Judicial Conduct Board….
                                                ***
               (7) The board shall receive and investigate complaints regarding
               judicial conduct filed by individuals or initiated by the board; issue
               subpoenas to compel testimony under oath of witnesses, including
               the subject of the investigation, and to compel the production of
               documents, books, accounts and other records relevant to the
               investigation; determine whether there is probable cause to file
               formal charges against a justice, judge or justice of the peace for
               conduct proscribed by this section; and present the case in support
               of the charges before the Court of Judicial Discipline.
PA. CONST. art. V, §18 (emphasis added).


                                             11
are reviewed by the Pennsylvania Supreme Court. The Supreme Court’s supervisory
power over the judiciary was unchanged by the amendment to Article V, Section 18,
PA. CONST. art. V, §18. See In re Avellino, 690 A.2d 1138, 1143 (Pa. 1997).
               President Judge Trucilla asserts that his administrative order is not
appealable to any tribunal because it was issued under authority conferred by Article
V, Section 16 of the Pennsylvania Constitution, PA. CONST. art. V, §16, and Section
325(e) of the Judicial Code, 42 Pa. C.S. §325(e), to supervise the business of the
court.13 Rule 1925(a) Op., 2/26/2020, at 4, 48-50. However, the business of the
court involves case assignments, staffing, or use of court resources. See, e.g.,
Avellino, 690 A.2d 1138 (administrative orders on assignments of judge to court’s
felony-waiver program); Ownership of Notes and Reproduction of Transcripts, 763
A.2d 575 (Pa. Cmwlth. 2000) (administrative order on photocopying in
prothonotary’s office); In Re Domestic Relations Hearing Room, 796 A.2d 407 (Pa.
Cmwlth. 2002) (administrative order on use of a courtroom). The December 3, 2019,
order does not address the business of the court; rather, it addresses judicial conduct.




13
  Article V, Section 16(f) of the Pennsylvania Constitution states that “[o]ne of the judges of the
court of common pleas shall be president judge…. He shall be the administrative head of the court
and shall supervise the court’s judicial business.” PA. CONST. art. V, §16(f). Section 325(e) of the
Judicial Code states in pertinent part:
        [T]he president judge of a court shall:
               (1) Be the executive and administrative head of the court, supervise
               the judicial business of the court, promulgate all administrative rules
               and regulations, make all judicial assignments, and assign and
               reassign among the personnel of the court available chambers and
               other physical facilities.
               (2) Exercise the powers of the court under section 2301(a)(2)
               (relating to appointment of personnel).
42 Pa. C.S. §325(e) (emphasis added).


                                                12
              President Judge Trucilla’s Rule 1925(a) opinion states, in relevant part,
as follows:

              The Administrative Order was a measured and necessary
              response issued to put a stop to a pervasive course of conduct by
              [] Judge Domitrovich, which reasonably called into question her
              impartiality and created an obvious appearance of impropriety.
              The Order also served as a guide to all members of the Erie
              County bench to adhere to well-established rules of judicial
              conduct, procedure, and administration….

              Based on Judge Domitrovich’s pervasive and extraordinary
              conduct involving her son and [the College of Medicine], an
              agency relationship was created that gave the inappropriate
              perception that Judge Domitrovich was [the College of
              Medicine’s] personal judge. This perception had to end, and the
              Administrative Order was issued in an attempt to put a stop to it.
              As the Canons of Judicial Conduct recognize, avoiding the
              perception of impropriety is as important as avoiding actual
              impropriety.

Rule 1925(a) op., 2/26/2020, at 81 (emphasis added).            This discussion alone
demonstrates that the administrative order concerned the manner by which Judge
Domitrovich performed her service as a judge.
              We conclude that the Pennsylvania Supreme Court has jurisdiction over
the subject matter of this appeal under Article V, Section 10 of the Pennsylvania
Constitution and Section 722(3) of the Judicial Code. The order has “drawn in
question” the “manner of service[] of [a] member of the judiciary.” 42 Pa. C.S.
§722(3).
                                     Conclusion
              Because we conclude that we lack jurisdiction, we do not address the
merits of the administrative order, including the standing issue identified in President
Judge Trucilla’s Rule 1925(a) opinion.         Section 5103(a) of the Judicial Code


                                          13
provides that where “an appeal or other matter is taken to or brought in a court …
which does not have jurisdiction of the appeal or other matter, the court … shall not
quash such appeal or dismiss the matter, but shall transfer the record thereof to the
proper tribunal of this Commonwealth[.]” 42 Pa. C.S. §5103(a) (emphasis added).
We do so here and will transfer this matter to the Pennsylvania Supreme Court.14




Judge Cohn Jubelirer did not participate in the decision in this case.




14
   Because we are transferring this matter, we do not consider Appellants’ request to strike or
redact the trial court’s Rule 1925(a) opinion or its request to supplement the record.


                                              14
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: The Honorable                :      CASES CONSOLIDATED
Stephanie Domitrovich               :
                                    :
Appeal of:                          :
The Honorable Stephanie Domitrovich :      No. 1844 C.D. 2019
                                    :

In Re: The Honorable                   :
Stephanie Domitrovich                  :
                                       :
Appeal of:                             :
Lake Erie College of Osteopathic       :   No. 1845 C.D. 2019
Medicine and Aaron E. Susmarski        :


PER CURIAM
                                   ORDER

            AND NOW, this 16th day of April, 2021, the notices of appeal and any
outstanding applications filed by The Honorable Stephanie Domitrovich, Lake Erie
College of Osteopathic Medicine, and Aaron E. Susmarski are hereby transferred to
the Pennsylvania Supreme Court.